Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 1 of 48 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------
DR. DAVID SIMAI,
on behalf of Plaintiff and the class defined herein,

                            Plaintiff,

         v.

CAROLINA LIQUID CHEMISTRIES
CORPORATION and JOHN DOES 1-10,

                             Defendants.
-------------------------------------------------------------------

                                      COMPLAINT – CLASS ACTION

                                                INTRODUCTION

         1.        Plaintiff Dr. David Simai brings this action to secure redress for the actions of

Defendants Carolina Liquid Chemistries Corporation and John Does 1-10, in sending or causing the

sending of unsolicited advertisements to telephone facsimile machines in violation of the Telephone

Consumer Protection Act, 47 U.S.C. §227 (“TCPA”).

         2.        The TCPA expressly prohibits unsolicited fax advertising. Unsolicited fax

advertising damages the recipients. The recipient is deprived of its paper and ink or toner and the

use of its fax machine. The recipient also wastes valuable time it would have spent on something

else. Unsolicited faxes prevent fax machines from receiving and sending authorized faxes, cause

wear and tear on fax machines, and require labor to attempt to identify the source and purpose of

the unsolicited faxes.

                                                       PARTIES

         3.        Plaintiff Dr. David Simai has offices in the Eastern District of New York, where

he maintains telephone facsimile equipment that automatically prints incoming faxes on paper using

toner/ ink.

         4.        Defendant Carolina Liquid Chemistries Corporation is a Delaware corporation with




                                                             1
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 2 of 48 PageID #: 2



its principal place of business at 313 Gallimore Dairy Rd., Greensboro, NC 27409-9724. Its

principal officers are Patricia Shugart and Phil Shugart, both of 2700 Windsor Road, Winston-Salem

NC 27104. Phil Shugart is also its registered agent.

        5.      Defendant Carolina Liquid Chemistries Corporation sells analyzing equipment to

physician offices, lab testing companies, and hospitals. It also manufactures and sells chemical

reagents that are used in laboratory tests.

        6.      John Does 1-10 are other natural or artificial persons that were involved in the

sending of the facsimile advertisements described below. Plaintiff does not know who they are.

                                  JURISDICTION AND VENUE

        7.      This Court has jurisdiction under 28 U.S.C. §1331.       Mims v. Arrow Financial

Services, LLC, 565 U.S. 368, 132 S. Ct. 740, 751-53 (2012).

        8.      Personal jurisdiction exists in that Defendants have committed tortious acts in New

York by causing the transmission of unlawful communications into the state.

        9.       Venue in this District is proper for the same reason.

                                                FACTS

        10.     On June 8, 2021, Dr. David Simai received the unsolicited fax attached as Exhibit

A on his facsimile machine.

        11.     Plaintiff is a doctor who has offices in the Eastern District of New York where he

sees and treats patients on a regular basis.

        12.     Plaintiff, a doctor with a medical practice, would be the target of a company

interested in selling analyzing equipment or reagents used therein to physician offices, lab testing

companies, and hospitals.

        13.     Discovery may reveal the transmission of additional faxes as well.

        14.     The fax purports to invite recipients to enter into a drawing or contest for an

American Express gift card.

        15.     In order to enter, the recipient must enter among other things the name and email of


                                                   2
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 3 of 48 PageID #: 3



the lab manager, who would be the person that Carolina Liquid Chemistries Corporation would

naturally sell to.

        16.      Exhibit A in part informs the recipient of a website which when visited informs

the person of the Defendant Carolina Liquid Chemistries Corporation ’s products and services that

are commercially available.

        17.      Exhibit A includes Defendant Carolina Liquid Chemistries Corporation ’s name,

logo and website.

        18.      If the recipient enters the contest online, he or she must access a page of the website,

of which Exhibit B is a screenshot, which displays a button marked “products” at the top. That

button leads one to a screen listing types of products Defendant Carolina Liquid Chemistries

Corporation sells. If one clicks on “all products” one gets the material in Exhibit C.

        19.      Exhibit C is a key part of Defendant Carolina Liquid Chemistries Corporation's

website.

        20.      The full text of the website material in Exhibit B is in Exhibit D. It states at the

bottom, “Carolina Liquid Chemistries delivers quality products and exceptional service for reference

and clinical laboratories throughout the United States.”

        21.      The website and fax promote commercial availability of Defendant Carolina Liquid

Chemistries Corporation ’s products and services.

        22.      The faxes were sent as part of an overall marketing plant to raise health care

providers’ awareness of Defendant Carolina Liquid Chemistries Corporation ’s goods and services

and sell such goods and services.

        23.      On information and belief, the purpose of the fax is to generate lists of prospects

and expose them to the products sold by Defendant Carolina Liquid Chemistries Corporation .

        24.      The fax does not contain information on how to opt out of further faxes.

        25.      Defendants either negligently or wilfully violated the rights of Plaintiff and other

recipients in sending the faxes.


                                                    3
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 4 of 48 PageID #: 4



        26.     Plaintiff had no prior relationship with Defendant Carolina Liquid Chemistries

Corporation and had not authorized the sending of fax advertisements to Plaintiff.

        27.     On information and belief, the fax attached hereto was sent as part of a mass

broadcasting of faxes.

        28.     The TCPA makes unlawful the “use of any telephone facsimile machine,

computer or other device to send an unsolicited advertisement to a telephone facsimile machine ...”

47 U.S.C. §227(b)(1)(C).

        29.     On information and belief, Defendants have transmitted similar unsolicited fax

advertisements to at least 40 other persons in New York and others elsewhere.

        30.     There is no reasonable means for Plaintiff or other recipients of Defendants’

unsolicited advertising faxes to avoid receiving illegal faxes. Particularly in the medical field, where

fax machines are used for the secure transmission of confidential patient information, fax machines

must be left on and ready to receive the urgent communications authorized by their owners.

        31.     Defendants’ conduct caused recipients of their advertising to bear the cost thereof.

This gave Defendants an unfair competitive advantage over businesses that advertise lawfully, such

as by direct mail. For example, an advertising campaign targeting one million recipients would cost

$500,000 if sent by U.S. mail but only $20,000 if done by fax broadcasting. The reason is that

instead of spending $480,000 on printing and mailing his ad, the fax broadcaster misappropriates the

recipients’ paper and ink. “Receiving a junk fax is like getting junk mail with the postage due”.

Remarks of Cong. Edward Markey, 135 Cong Rec E 2549, Tuesday, July 18, 1989, 101st Cong. 1st

Sess.

                                          COUNT I – TCPA

        32.     Plaintiff incorporates ¶¶ 1-31.

        33.     The TCPA makes unlawful the “use of any telephone facsimile machine,

computer or other device to send an unsolicited advertisement to a telephone facsimile machine ...”

47 U.S.C. §227(b)(1)(c).


                                                    4
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 5 of 48 PageID #: 5



        34.     The TCPA, 47 U.S.C. §227(b)(3), provides:

                Private right of action.

                A person or entity may, if otherwise permitted by the laws or rules of court of
                a State, bring in an appropriate court of that State–

                         (A) an action based on a violation of this subsection or the regulations
                         prescribed under this subsection to enjoin such violation,

                         (B) an action to recover for actual monetary loss from such a violation,
                         or to receive $500 in damages for each such violation, whichever is
                         greater, or

                         (C) both such actions.

                If the Court finds that the defendant willfully or knowingly violated this
                subsection or the regulations prescribed under this subsection, the court may,
                in its discretion, increase the amount of the award to an amount equal to not
                more than 3 times the amount available under the subparagraph (B) of this
                paragraph.

        35.     Plaintiff and each class member suffered damages as a result of receipt of the

unsolicited faxes, in the form of time, paper and ink or toner consumed as a result. Furthermore,

Plaintiff’s statutory right of privacy was invaded.

        36.     Plaintiff and each class member is entitled to statutory damages.

        37.     Defendants violated the TCPA even if their actions were only negligent.

        38.     Defendants should be enjoined from committing similar violations in the future.

                                       CLASS ALLEGATIONS
        39.     Pursuant to Fed.R.Civ.P. 23(a) and (b)(3), Plaintiff brings this claim on behalf of

a class, consisting of (a) all persons (b) who, on or after a date four years prior to the filing of this

action (28 U.S.C. §1658), (c) were sent faxes by or on behalf of Defendant Carolina Liquid

Chemistries Corporation (d) either directly advertising or promoting its goods or services for sale or

inviting entry into a promotional contest, (d) where Defendants do not have evidence of consent or

an established business relationship prior to the sending of the faxes.

        40.     The class is so numerous that joinder of all members is impractical. Plaintiff




                                                      5
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 6 of 48 PageID #: 6



alleges on information and belief, based on the generic nature of the fax, that there are more than 40

members of the class.

        41.      There are questions of law and fact common to the class that predominate over

any questions affecting only individual class members. The predominant common questions

include:

                 a.       Whether Defendants engaged in a pattern of sending unsolicited faxes;

                 b.       Whether the faxes are advertisements;

                 c.       The manner in which Defendants compiled or obtained the list of fax

                          numbers;

                 d.       Whether Defendants thereby violated the TCPA.

        42.      Plaintiff will fairly and adequately protect the interests of the class. Plaintiff has

retained counsel experienced in handling class actions and claims involving unlawful business

practices. Neither Plaintiff nor Plaintiff's counsel have any interests which might cause them not to

vigorously pursue this action.

        43.      Plaintiff’s claims are typical of the claims of the class members. All are based on

the same factual and legal theories.

        44.      A class action is the superior method for the fair and efficient adjudication of this

controversy. The interest of class members in individually controlling the prosecution of separate

claims against Defendants is small because it is not economically feasible to bring individual actions.
        45.      Numerous courts have certified class actions under the TCPA. Holtzman v.

Turza, 08cv2014, 2009 WL 3334909, 2009 U.S. Dist. LEXIS 95620 (N.D.Ill. Oct. 14, 2009), aff’d in

part, rev’d in part, vacated in part, 728 F.3d 682 (7th Cir. 2013); Ballard RN Center, Inc. v. Kohll's Pharmacy

and Homecare, Inc. 2015 IL 118644, 48 N.E.3d 1060; American Copper & Brass, Inc. v. Lake City Indus.

Products, Inc., 757 F.3d 540, 544 (6th Cir. 2014); In re Sandusky Wellness Center, LLC, 570 Fed.Appx.

437, 437 (6th Cir. 2014); Sandusky Wellness Center, LLC v. Medtox Scientific, Inc., 821 F.3d 992, 998 (8th

Cir. 2016); Sadowski v. Med1 Online, LLC, 07cv2973, 2008 WL 2224892, 2008 U.S. Dist. LEXIS


                                                       6
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 7 of 48 PageID #: 7



41766 (N.D.Ill. May 27, 2008); CE Design Ltd. v. Cy’s Crabhouse North, Inc., 259 F.R.D. 135 (N.D.Ill.

2009); Targin Sign Systems, Inc. v. Preferred Chiropractic Center, Ltd., 679 F.Supp.2d 894 (N.D.Ill. 2010);

Garrett v. Ragle Dental Laboratory, Inc., 10cv1315, 2010 WL 4074379, 2010 U.S. Dist. LEXIS 108339

(N.D.Ill. Oct. 12, 2010); Hinman v. M&M Rental Center, Inc., 545 F.Supp.2d 802 (N.D.Ill. 2008); G.M.

Sign, Inc. v. Group C Communications, Inc., 08cv4521, 2010 WL 744262, 2010 U.S. Dist. LEXIS 17843

(N.D.Ill. Feb. 25, 2010); Kavu, Inc. v. Omnipak Corp., 246 F.R.D. 642 (W.D.Wash. 2007); Display South,

Inc. v. Express Computer Supply, Inc., 961 So.2d 451, 455 (La.App. 2007); Display South, Inc. v. Graphics

House Sports Promotions, Inc., 992 So.2d 510 (La.App. 2008); Lampkin v. GGH, Inc., 146 P.3d 847

(Ok.App. 2006); ESI Ergonomic Solutions, LLC v. United Artists Theatre Circuit, Inc., 203 Ariz. 94, 50

P.3d 844 (2002); Core Funding Group, LLC v. Young, 792 N.E.2d 547 (Ind.App. 2003); Critchfield

Physical Therapy v. Taranto Group, Inc., 293 Kan. 285, 263 P.3d 767 (2011); Karen S. Little, L.L.C. v.

Drury Inns, Inc., 306 S.W.3d 577 (Mo.App. 2010); Lindsay Transmission, LLC v. Office Depot, Inc.,

4:12cv221, 2013 WL 275568, 2013 U.S. Dist. LEXIS 9554 (E.D.Mo. Feb. 24, 2013).

        46.     Management of this class action is likely to present significantly fewer difficulties

that those presented in many class actions, e.g. for securities fraud.

        WHEREFORE, Plaintiff requests that the Court enter judgment in favor of Plaintiff and the

class and against Defendants for:

                a.       Actual damages;

                b.       Statutory damages;

                c.       An injunction against the further transmission of unsolicited fax advertising;

                d.       Costs of suit;

                e.       Such other or further relief as the Court deems just and proper.




                                                  /s/ Adam J. Fishbein
                                                  Adam J. Fishbein




                                                      7
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 8 of 48 PageID #: 8




Adam J. Fishbein
ADAM J. FISHBEIN, P.C.
735 Central Avenue
Woodmere, New York 11598
(516) 668-6945
fishbeinadamj@gmail.com



pro hac vice admission to be sought:

Daniel A. Edelman (IL 0712094)
Dulijaza (Julie) Clark (IL 6273353)
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 South Clark Street, Suite 1500
Chicago, IL 60603-1824
(312) 739-4200
(312) 419-0379 (FAX)
Email address for service: courtecl@edcombs.com


T:\37963\Pleading\Complaint_Pleading.WPD




                                           8
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 9 of 48 PageID #: 9




                                 NOTICE OF ASSIGNMENT

      Please be advised that all rights relating to attorney’s fees have been assigned to counsel.



                                              /s/ Adam J. Fishbein
                                              Adam J. Fishbein




                                                 9
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 10 of 48 PageID #: 10




                                EXHIBIT A
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 11 of 48 PageID #: 11
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 12 of 48 PageID #: 12




                                EXHIBIT B
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 13 of 48 PageID #: 13
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 14 of 48 PageID #: 14




                                EXHIBIT C
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        15 of 48 PageID #: 15
                                                                                         Liquid Chemistries




    All Products                                                                                             MENU



    Carolina Liquid Chemistries Understands What Clinical Chemistry
    Laboratories Need



    We market clinical chemistry analyzers and over 100 different general
    chemistry and toxicology (urine drug screen) reagents. Clinical laboratories
    of all sizes use our products, from space-saving bench top models to
    powerful high-volume modular models. We also provide reagents, support
    and service for use on Olympus, Beckman Synchron, BiOLiS and CLC-
    branded chemistry analyzers.



    Meet the Family
    An All New Clinical Chemistry Analyzers from Carolina Liquid Chemistries

    Perfect for clinical laboratories of all sizes.




https://www.carolinachemistries.com/products/                                                                           1/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        16 of 48 PageID #: 16
                                                                                         Liquid Chemistries



                                  CLC Family of Clinical Chemistry Analyzers - Demonstra…
                                                                               Demonstra…




    Floor Model Clinical Chemistry Analyzers




    CLC6410 Chemistry Analyzer
    up to 1,600 tests/hour

    Modular and designed for large hospitals and reference laboratories




https://www.carolinachemistries.com/products/                                                                           2/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        17 of 48 PageID #: 17
                                                                                         Liquid Chemistries




    CLC1600 Chemistry Analyzer
    up to 900 tests/hour

    Perfect for mid-sized and large clinical laboratories




    CLC800 Chemistry Analyzer
    up to 400 tests/hour

    Effective for small and mid-sized laboratories




    Refurbished Olympus Instruments


https://www.carolinachemistries.com/products/                                                                           3/28
       Case 2:21-cv-04173-GRB-AKT
7/8/2021                                Document
                             Clinical Chemistry         1 andFiled
                                                Analyzers          07/26/21
                                                              Reagents             Page
                                                                       from Carolina        18 of 48 PageID #: 18
                                                                                     Liquid Chemistries


    Affordable, refurbished Olympus® AU400, AU480, AU640, AU680,
    AU2700 and AU5800 chemistry analyzers and reagents for use on these
    analyzers.


    Benchtop Clinical Chemistry Analyzers




    EasyRA Benchtop Chemistry Analyzer
    Moderately Complex

    Urine Drug Screening and General Chemistries all in One System. Easy to
    use. Easy to learn, easy to use, easy to maintain. No water system required.




    DZ-Lite™ c270
    Benchtop Special Chemistry Analyzer

    Advanced benchtop clinical chemistry analyzer with a menu of FDA-
    Cleared, Moderately Complex, Innovative Assays.



https://www.carolinachemistries.com/products/                                                                       4/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        19 of 48 PageID #: 19
                                                                                         Liquid Chemistries




    CLC480/BiOLiS 24i
    Benchtop Chemistry Analyzer

    Most advanced benchtop solution for small clinical laboratories located in a
    physician office.




    Reagents




    Generic Reagents for use on Chemistry Analyzers

    Reagents for use on all CLC-branded chemistry analyzers, as well as some
    Olympus and Beckman Synchron chemistry analyzers




https://www.carolinachemistries.com/products/                                                                           5/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        20 of 48 PageID #: 20
                                                                                         Liquid Chemistries




    Toxicology Reagents (Urine Drug Screen)

    A wide variety of toxicology reagents for urine drug screening




    Reagents for EasyRA®

    A consolidated, moderately complex solution combining drugs of abuse,
    routine and specialty chemistries on a single, easy-to-use analyzer.




    Reagents for Olympus AU400 and AU480 Chemistry Analyzers

    Reagents, Support and Service for Use on select Olympus AU analyzers.

https://www.carolinachemistries.com/products/                                                                           6/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        21 of 48 PageID #: 21
                                                                                         Liquid Chemistries




    Reagents for Beckman Synchron Chemistry Analyzers

    Barcoded Reagents, Support and Service for Use on Beckman Synchron
    Products




    Fentanyl (Norfentanyl) for Use on the EasyRA®

    The first CLIA Moderately Complex Norfentanyl test available on a
    Benchtop Analyzer




https://www.carolinachemistries.com/products/                                                                           7/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        22 of 48 PageID #: 22
                                                                                         Liquid Chemistries

    Vitamin D for Chemistry Analyzers

    Fast, Easy, FDA-Cleared Vitamin D Assay for Chemistry Analyzers




    Lp-PLA2 (PLAC®) test for Chemistry Analyzers

    The PLAC® Test Clearly Identifies Active Cardiovascular Inflammatory
    Disease




    Coronavirus (COVID-19) Tests and Related
    Products




    Point-of-Care (POC)/Waived CareStart™ COVID-19 Antigen Rapid Test


https://www.carolinachemistries.com/products/                                                                           8/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        23 of 48 PageID #: 23
                                                                                         Liquid Chemistries


    FDA Emergency Use Authorization Granted
    Results in 10 Minutes – WAIVED




    Point-of-Care (POC)/Waived/Fingerstick Fastep® COVID-19 IgG/IgM
    Antibody Rapid Test Device by Assure Tech.

    FDA Emergency Use Authorization Granted
    Results in 15 Minutes – WAIVED




    Status™ COVID-19/Flu A&B Antigen Test

    FDA Emergency Use Authorization Granted
    Results in 15 Minutes – WAIVED




https://www.carolinachemistries.com/products/                                                                           9/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        24 of 48 PageID #: 24
                                                                                         Liquid Chemistries




    Diazyme DZ-Lite SARS-CoV-2 IgG and IgM Automated Antibody CLIA
    Test Kits

    FDA Emergency Use Authorization Granted
    For use on the DZ-Lite 3000 Plus Fully Automated Chemiluminescence
    Immunoassay System




    QuantiVirus™ SARS-CoV-2 Test Kit from DiaCarta

    FDA Emergency Use Authorization Granted.
    Detection of COVID-19 Coronavirus.




https://www.carolinachemistries.com/products/                                                                           10/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        25 of 48 PageID #: 25
                                                                                         Liquid Chemistries




    QuantiVirus™ SARS-CoV-2 Multiplex Test Kit from DiaCarta

    FDA Emergency Use Authorization Granted.
    Detection of COVID-19 Coronavirus.




    Molecular Quality Controls & Calibration Verification Material for SARS-
    CoV-2 & Other Respiratory Pathogens

    From Randox




https://www.carolinachemistries.com/products/                                                                           11/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        26 of 48 PageID #: 26
                                                                                         Liquid Chemistries




    Serology Quality Controls for Infectious Diseases (3rd Party QC)

    From Randox




    COVID-19 Specimen Collection Supplies

    Sputolysin, Swabs, and Viral Transport Media (VTM)




    Nucleic Acid Extraction Instruments
https://www.carolinachemistries.com/products/                                                                           12/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        27 of 48 PageID #: 27
                                                                                         Liquid Chemistries




    ANDiS 350 Automated Nucleic Acid Extraction System

    Sample Throughput: 16/32




    ANDiS 380 Automated Nucleic Acid Extraction System

    Sample Throughput: 1~96




    Real-Time PCR Instruments




https://www.carolinachemistries.com/products/                                                                           13/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        28 of 48 PageID #: 28
                                                                                         Liquid Chemistries




    EqTOWER3 PCR Instruments

    96 well qTOWER³ G and 384 well qTOWER³ 84




    Azure Cielo™ Real-Time PCR System

    384 well, 6-channel qPCR System




    Quality Control and Calibration Verification
    Material for Infectious Diseases
https://www.carolinachemistries.com/products/                                                                           14/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        29 of 48 PageID #: 29
                                                                                         Liquid Chemistries




    Molecular Quality Controls & Calibration Verification Material for SARS-
    CoV-2 & Other Respiratory Pathogens

    From Randox




    Molecular Quality Controls & Calibration Verification Material for
    Infectious Diseases (3rd Party QC)

    From Randox




https://www.carolinachemistries.com/products/                                                                           15/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        30 of 48 PageID #: 30
                                                                                         Liquid Chemistries




    Serology Quality Controls for Infectious Diseases (3rd Party QC)

    From Randox




    POC & Rapid Diagnostic Tests




    EZ Click™ Cup

    One-Step Drug Screening Test Cups – WAIVED


https://www.carolinachemistries.com/products/                                                                           16/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        31 of 48 PageID #: 31
                                                                                         Liquid Chemistries




    ECO® II Cup

    One-Step Drug Screening Test Cups – WAIVED




    Hemosure iFOB Immunochemical Fecal Occult Blood Test (FIT)

    Clinically and Cost-Effectively the Right Choice – WAIVED




https://www.carolinachemistries.com/products/                                                                           17/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        32 of 48 PageID #: 32
                                                                                         Liquid Chemistries




    First Sign One-Step Urine Pregnancy Test

    Cassette and Strip, and Combo Urine Test and Urine Serum – WAIVED




    Point-of-Care (POC)/Waived CareStart™ COVID-19 Antigen Rapid Test

    FDA Emergency Use Authorization Granted
    Results in 10 Minutes – WAIVED




https://www.carolinachemistries.com/products/                                     ®                                     18/28
      Case 2:21-cv-04173-GRB-AKT
7/8/2021                               Document
                            Clinical Chemistry         1 andFiled
                                               Analyzers          07/26/21
                                                             Reagents             Page
                                                                      from Carolina        33 of 48 PageID #: 33
                                                                                    Liquid Chemistries

    Point-of-Care (POC)/Waived/Fingerstick Fastep® COVID-19 IgG/IgM
    Antibody Rapid Test Device by Assure Tech.

    FDA Emergency Use Authorization Granted
    Results in 15 Minutes – WAIVED




    Status™ COVID-19/Flu A&B Antigen Test

    FDA Emergency Use Authorization Granted
    Results in 15 Minutes – WAIVED




    Erythrocyte Sedimentation Rate (ESR) Products




https://www.carolinachemistries.com/products/                                                                      19/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        34 of 48 PageID #: 34
                                                                                         Liquid Chemistries




    miniiSED® Fully Automated Erythrocyte Sedimentation Rate (ESR)
    Analyzer

    Minimize the Hassle of ESR Testing in Your Lab




    iSED® Fully Automated Erythrocyte Sedimentation Rate (ESR) Analyzer

    The STAT SED Rate is now a Reality




https://www.carolinachemistries.com/products/                                                                           20/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        35 of 48 PageID #: 35
                                                                                         Liquid Chemistries




    SEDITROL® Quality Control

    Monitor the Performance of Erythrocyte Sedimentation Rate (ESR)
    Procedures




    HbA1c Analyzer




    Premier™ Hb9210


https://www.carolinachemistries.com/products/                                                                           21/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        36 of 48 PageID #: 36
                                                                                         Liquid Chemistries


    Compact, integrated HPLC system and workstation intended for the
    qualitative measurement of hemoglobin A1c (HbA1c) in human capillary
    and venous whole blood.




    Immunoassay Analyzers




    NanoEntek FREND™ System – Rapid Immunoassay Analyzer

    Immunoassay instrument that utilizes disposable cartridge to provide in
    vitro diagnostics results.




    AIA-360 Automated Immunoassay Analyzer


https://www.carolinachemistries.com/products/                                                                           22/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        37 of 48 PageID #: 37
                                                                                         Liquid Chemistries


    The AIA-360 immunoassay analyzer offers exceptional diagnostics while
    being both compact and cost-effective.




    AIA-900 Automated Immunoassay Analyzer

    Available in four configurations, the AIA-900 offers powerful automation
    for immunoassay testing with flexible expansion capabilities




    Snibe MAGLUMI 2000 Chemiluminescence Immunoassay (CLIA) System

    Compact Analyzer for Sophisticated Diagnostics




    Hematology Analyzers



https://www.carolinachemistries.com/products/                                                                           23/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        38 of 48 PageID #: 38
                                                                                         Liquid Chemistries




    Mindray BC-3600 Compact Auto Hematology Analyzer

    Provides 3-Part Diff. Complete with an intuitive operation system,
    convenient data communication interface, and excellent performance, BC-
    3600 is a system solution for satellite labs and clinics.




    Mindray BC-5390 Auto Hematology Analyzer

    Rapid and reliable test from just 33uL of blood. Utilizing three mainstream
    technologies: laser scatter, flow cytometry and chemical dye, BC-5390 can
    provide accurate 5-Part Differential readout.




    Veterinary Chemistry Analyzers


https://www.carolinachemistries.com/products/                                                                           24/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        39 of 48 PageID #: 39
                                                                                         Liquid Chemistries


    With low analyzer and test pricing, we are in the business of saving
    veterinarians money.




    EasyRA Benchtop Chemistry Analyzer

    EasyRA is a powerful veterinary chemistry analyzer for animal health
    diagnostics




    Seamaty SMT-120VP Veterinary Biochemistry Analyzer

    Compact chemistry, electrolyte, immunoassay and coagulation analyzer for
    animal health diagnosis.




    Laboratory Consulting Services
https://www.carolinachemistries.com/products/                                                                           25/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        40 of 48 PageID #: 40
                                                                                         Liquid Chemistries




    Carolina Connect

    Connect with laboratory technical consultants, experts in Chemistry and
    Toxicology.




    Service, Technical Support, and Customer
    Training

    Service

    Service contracts and preventative maintenance for clinical laboratories

    Technical Support

    Nationwide troubleshooting and validation/verification assistance

    Customer Training

    Quality training for instrument operation

    Service Contracts for Olympus and Beckman Chemistry Analyzers

    Service for Olympus AU and Beckman Synchron chemistry systems




https://www.carolinachemistries.com/products/                                                                           26/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        41 of 48 PageID #: 41
                                                                                         Liquid Chemistries




                                                             

                                                            

                                                             

                                                             



                Carolina Liquid Chemistries delivers quality products and
                exceptional service for reference and clinical laboratories
                              throughout the United States.

                                         Let us share our stories with you.



                     First Name

                       Last Name



                     Email Address



                                                          Sign Up!


https://www.carolinachemistries.com/products/                                                                           27/28
7/8/2021   Case 2:21-cv-04173-GRB-AKT       Document
                                 Clinical Chemistry         1 andFiled
                                                    Analyzers          07/26/21
                                                                  Reagents             Page
                                                                           from Carolina        42 of 48 PageID #: 42
                                                                                         Liquid Chemistries




           © 2020 Carolina Liquid Chemistries. All Rights Reserved. Please
                          read our Terms and Conditions.




https://www.carolinachemistries.com/products/                                                                           28/28
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 43 of 48 PageID #: 43




                                EXHIBIT D
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 44 of 48 PageID #: 44
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 45 of 48 PageID #: 45
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 46 of 48 PageID #: 46
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 47 of 48 PageID #: 47
Case 2:21-cv-04173-GRB-AKT Document 1 Filed 07/26/21 Page 48 of 48 PageID #: 48
